PER CURIAM.
In this appeal review is sought of a judgment of conviction of auto theft pursuant to a jury verdict.
On June 22, 1973, a girl went to a parking lot in Jacksonville, told the attendant that she was picking up a car for a friend and drove off in a blue 1973 Chevrolet Chevelle. Two days later, the owner of the car identified her car which had been stripped and was found at a truck stop. Appellant surrendered to police and stated that the car had been stripped on his property but that he had nothing to do with the theft. At the trial, a witness identified the key found in the ignition of the 1973 Chevelle as one he had made at the request of two boys and a girl who came into his hardware store on June 22, 1973. The witness also testified that the man who had the key made had a beard and that he could not positively identify appellant without a beard on his face, although he earlier stated that the defendant was the one who had the key made.
It seems to me that the evidence adduced is sufficient to justify a finding by the jury that the appellant was the person who came in and arranged for the making of the key that enabled the car to be stolen. Accordingly, the judgment should be and is therefore
Affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.